Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 26, 2018.  17/115,144 appears to be a related case but has not been printed at this time.  It is noted in several locations in the specification citations are offered that are not relevant to the topic, see paragraph 89 for example.  The amended title and abstract are acceptable.

The point of novelty is unclear.  In the present specification in paragraph 61, commercial sources of plasma protein fractions are listed.  As marketed, they are generally administered parenterally but not required to do so.  In paragraph 120 plasma comprising blood products and fractions can be used to treat wounds.  On page 15 in paragraph 129 and others, PPF1 is a PPF with approximately 88% normal human albumin in relation to total protein, 12% alpha and beta globulins, and no more than 1% gamma globulin.  Is this the specific plasma fraction intended?  Would any plasma fraction work in the invention?  (Plasmanate™ is 90% albumin.)  Which commercial preparations meet these limitations?  The examples show topical application.  As claimed, the invention reads on treating wounds topically with platelet rich plasma which is conventional in this art.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Lee (WO 2007/139291) entitled "A Pharmaceutical Composition for Treatment of Wounds Containing Blood Plasma Component" teaches on page 4 last paragraph bridging to page 5, plasma derived from humans or livestock is applied to wounds topically.  On page 7 first paragraph the plasma can be in the form of fresh liquid plasma or a preparation prepared 
The claims may differ from Lee regarding what plasma fraction is administered in the method.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ an albumin containing plasma fraction in view of the teachings of each of Lee because Lee teaches any desired fraction of plasma may be used topically to treat wounds.  As claimed, it is not possible to determine precisely what plasma fraction, including water, may be intended.  In general, plasma protein fraction medications are defined as having >83% albumin.


Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards.
Edwards (2015/0064164) entitled "Tissue Disruption Treatment and Composition for Use Thereof" teaches in paragraphs 32 and 33, topically treating wounds with a composition comprising an active fraction separated from plasma.  In paragraph 51 wounds are defined.  In paragraph 61 sources of the plasma are listed including humans.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ an albumin containing plasma fraction in view of the teachings of Edwards because Edwards teaches any desired fraction of plasma may be used topically to treat wounds.  As claimed, it is not possible to determine precisely what plasma fraction, including water, may be intended.  In general, plasma protein fraction medications are defined as having >83% albumin.

Applicant's arguments filed 5/25/21 have been fully considered but they are not persuasive.
Applicants' response argues that Lee does not teach a PPF containing albumin where the albumin has been separated from the PPF.  Further, Edwards does not teach a PPF containing albumin.
It is the examiner's position that claim 6 only is directed to the PPF comprises between 83 – 95% albumin.  The present specification teaches in paragraph 61 several commercial products of PPF as well as several commercial sources of HAS.  In paragraph 67 PPF has an albumin content of at least 83%.  Note that commercially available Plasmanate™ by Grifols contains 88% human albumin.  Claims 1-4, 8 and 9 do not specify any proportion of albumin which are properly rejected under Lee.  Regarding .



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
Claim 1 states "administering an effective amount of a PPF to the subject in an amount effective to improve would (wound) healing".  This statement is redundant.  It may be intended to delete "in an amount effective to improve would healing" in the second occurrence.  There is a typo in line 4.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655